NOT DESIGNATED FOR PUBLICATION

                                           No. 121,527

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   TAMPIRIA YVETTE WADE,
                                         Appellant.

                                 MEMORANDUM OPINION

       Appeal from Reno District Court; JOSEPH L. MCCARVILLE III, judge. Opinion filed July 31, 2020.
Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before MALONE, P.J., MCANANY, S.J., and BURGESS, S.J.


       PER CURIAM: Tampiria Wade appeals the district court's revocation of her
probation and the imposition of her underlying prison sentence. We granted Wade's
motion for summary disposition in lieu of briefs pursuant to Supreme Court Rule 7.041A
(2020 Kan. S. Ct. R. 47). Based on our review of the record, we find no error by the
district court and affirm.


       In 2017, Wade pled guilty to two counts of violating the Kansas Offender
Registration Act, severity level 6 person felonies, contrary to K.S.A. 2016 Supp. 22-
4903. The court sentenced Wade to a total of 57 months in prison but suspended that
sentence and granted probation for 24 months.




                                                 1
       Wade was unsuccessful on probation. In March and April of 2018, Wade violated
the terms of her probation by using illegal drugs and failing to report to her supervisor.
She received a three-day intermediate jail sanction.


       A month later, Wade again violated the terms of her probation by using illegal
drugs, failing to report to her supervisor, leaving the county without permission, and
failing to attend outpatient treatment as directed. She was ordered to serve a 60-day
prison sanction.


       The following month, in June and then in July 2018, Wade yet again violated the
terms of her probation by failing to report for the 60-day sanction imposed for the last
probation violation, failing to report to her supervisor, and failing to appear for court. She
received a 120-day prison sanction for those violations, and her probation was extended
by 12 months.


       Finally, in November and December 2018, shortly after completing her 120-day
prison sanction, Wade violated her probation for the last time by using marijuana, failing
to obtain a drug and alcohol assessment, failing to report to her supervisor, and failing to
update her offender registration in Sedgwick County.


       At the probation revocation hearing on March 1, 2019, Wade admitted to these
probation violations. The district court observed that Wade had a clear "habit" of failing
to follow orders of the court and the terms of her probation. The district court revoked her
probation and ordered her to serve her underlying prison sentences, but it modified the
sentences to run concurrently, for a total term of 38 months' imprisonment rather than the
originally ordered 57 months' imprisonment.


       Wade appeals, arguing that she deserved another chance on probation because of
her addiction to drugs. But the district court had the discretion to revoke her probation

                                              2
due to her previous sanctions and her stipulation to the present violations. See K.S.A.
2018 Supp. 22-3716(c)(1)(E). The district court abuses its discretion when it bases its
decision on a legal or factual error or when it enters an order with which no reasonable
person could agree. Because revocation was clearly within the discretion of the district
court, unless that court has made a legal or factual error—which Wade has not claimed—
we will set aside its discretionary decision only if no reasonable person could agree with
it. See State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011).


       We see nothing unreasonable here. Wade repeatedly demonstrated in a short span
of time that she could not or would not comply with orders of the court. This included
failing to report for the 60-day court-ordered prison sanction for a previous probation
violation. These facts provided a reasonable basis for the district court to conclude that
Wade was no longer amenable to probation.


       Affirmed.




                                              3